Citation Nr: 0634442	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  94-29 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person, or 
because of being housebound.  


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which, in pertinent part, 
denied entitlement to SMC because of the need for regular aid 
and attendance or being housebound.  

In January 2001 the Board remanded the claim, and claims for 
entitlement to service connection for hearing loss of the 
left ear and a low back disability for further development.  
In February 2001 the Board vacated the January 2001 remand 
due to irregularities and remanded the claims of entitlement 
to service connection for hearing loss of the left ear and a 
low back disability and entitlement to SMC for further 
development.  

In a June 2002 decision the Board denied entitlement to 
service connection for hearing loss of the left ear and a low 
back disability and entitlement to SMC.  In February 2003 the 
Board denied a motion requesting reconsideration of the June 
2002 Board decision.  The veteran then appealed the June 2002 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In March 2006 the Court affirmed that part of the June 2002 
Board decision denying entitlement to service connection for 
hearing loss of the left ear and a low back disability and 
vacated that part of the June 2002 Board decision denying 
entitlement to SMC and remanded that issue to the Board.  

In September 1993 the veteran testified before a Veterans Law 
Judge sitting at the RO.  A transcript of that hearing is of 
record.  The Veterans Law Judge who conducted this hearing is 
no longer employed by the Board.  Pursuant to 38 C.F.R. 
§ 20.707 (2006), the Veterans Law Judge who conducts a 
hearing shall participate in making the final determination 
of the claim.  An August 2006 letter informed the veteran 
that he had the opportunity to have another hearing, however, 
in a September 2006 response the veteran indicated that he 
did not desire another hearing.  

The Board notes that an October 2001 rating decision denied 
entitlement to service connection for erectile dysfunction 
with loss of use of a creative organ and hypertension.  The 
veteran filed a timely notice of disagreement (NOD) with this 
decision and was issued a statement of the case (SOC) in 
December 2002, however he did not file a timely substantive 
appeal and the October 2001 rating decision became final.  
38 C.F.R. §§ 19.32, 20.202, 20.302, 20.1103 (2006).  In July 
2003 the veteran requested that the denial of entitlement to 
service connection for erectile dysfunction and hypertension 
be reconsidered.  The request to reopen claims of entitlement 
to service connection for erectile dysfunction and 
hypertension have not been adjudicated and are referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The February 2001 remand instructed that the veteran be 
afforded a VA aid and attendance examination, and that the 
examiner should review the claims file and provide opinions 
as to whether or not the veteran has a mental incapacity 
which requires care or assistance on a regular basis to 
protect him from hazards or dangers incident to his daily 
environment, whether or not the veteran is substantially 
confined to his house or immediate premises due to service-
connected PTSD, and whether or the veteran is either helpless 
or so nearly helpless as to require the regular aid and 
attendance of another person due to PTSD.   

The veteran was afforded a VA examination in June 2001.  He 
indicated that he rarely left home secondary to anxiety and 
felt that his world was quite restricted.  He also reported 
that he had the regular aid and attendance of another person 
as his mother did the cooking for him because she was afraid 
he would leave the stove on, and that she had to remind him 
to take his medications and bathe.  The veteran did report 
that he was independent in dressing, eating, ambulation, 
toileting, and hygiene.  He reported leaving home and his 
immediate vicinity for medical appointments.  

The examiner noted that the veteran had not been hospitalized 
since 1991, was not permanently bedridden, and did not have 
problems with his eyes.  The veteran reported that he was 
capable of managing his benefit payments in his own best 
interest and paid his own bills with his mother overseeing 
him.  He indicated no major bouts of dizziness, bowel or 
bladder incontinence, or poor balance affecting the ability 
to ambulate, perform self-care, or travel beyond the premises 
of his home.  

The examiner opined that the frequency and under what 
circumstances the veteran was able to leave his home was 
significant in that he occasionally went out to eat with his 
mother and rode to the supermarket at least once a week, 
where he waited in the car to avoid crowds.  He also 
occasionally drove to group therapy, and often carpooled with 
others.  

In the March 2006 decision, the Court found that the June 
2001 VA examiner failed to discuss whether the veteran was 
"substantially confined" to his home and, therefore, the 
examination was inadequate.  As such, remand for another VA 
examination is required.  

The Board notes that the veteran was awarded Social Security 
disability benefits for depression and PTSD in a January 1999 
decision.  While a copy of that decision and numerous Social 
Security Administration (SSA) records have been associated 
with the claims file, the transcript of a December 1998 
hearing referred to in the January 1999 decision has not been 
associated with the claims file.  The veteran has argued that 
this hearing transcript is pertinent to the claim of 
entitlement to SMC.  

VA is required to obtain the SSA records prior to deciding 
the veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (pursuant to duty to assist, VA must seek to obtain 
all pertinent records, including SSA records, of which it is 
put on notice); Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  Thus, on 
remand, attempts should be made to associate a transcript of 
the December 1998 SSA hearing, and any other outstanding SSA 
records, with the claims file.  

Finally, the VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  In Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-21 (2004), the Court held that under the VCAA, 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

A March 2001 VCAA letter addressed the veteran's claim of 
entitlement to SMC on account of the need for aid and 
attendance, and informed the veteran that to substantiate his 
claim the evidence would need to show that he needed 
assistance with his activities of daily living due solely to 
service connected disabilities.  This letter did not inform 
the claimant that he could demonstrate entitlement to SMC on 
the basis of being housebound.  On remand, this notice 
deficiency should be remedied.  

Recently the Court has clarified that housebound benefits are 
payable where the pertinent disabilities cause the veteran to 
be substantially confined to the home or its immediate 
premises, and that this requirement is met when the veteran 
is unable to leave the home to earn a living.  Hartness v. 
Nicholson, 20 Vet. App. 216 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claim of entitlement to SMC based on the 
need for regular aid and attendance of 
another person, or because of being 
housebound

2.  Take all necessary steps to obtain a 
copy of the December 1998 SSA hearing 
transcript referred to in the January 
1999 decision and any other SSA records 
not previously associated with the claims 
file.  

3.  Schedule the veteran for a VA aid and 
attendance/housebound examination to 
determine whether his service connected 
disabilities render him housebound or 
unable to independently perform the daily 
functions of self-care on a regular 
basis.  The examiner should review the 
claims file and note such review in the 
examination report or in an addendum.  

The examiner should opine whether, as a 
result of service connected disabilities, 
the veteran requires assistance on a 
regular basis to:  dress or undress 
himself, or keep himself ordinarily clean 
and presentable; adjust frequently any 
special prosthetic or orthopedic 
appliances; feed himself through to loss 
of coordination of upper extremities or 
through extreme weakness; attend to the 
wants of nature; or to protect himself 
from the hazards or dangers incident to 
his daily environment.  

The examiner should also opine as to 
whether the veteran is substantially 
confined to his dwelling or the immediate 
premises as a direct result of his 
service connected disabilities, that is, 
do these disabilities cause him to be 
unable leave the house in order to earn 
an income.

4.  After ensuring the above is complete, 
re-adjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


